Entered: March 3rd, 2020
                           Case 19-22782      Doc 47    Filed 03/03/20     Page 1 of 2
Signed: March 3rd, 2020




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Greenbelt
                                 In re:   Case No.: 19−22782 − LSS     Chapter: 7

  Esther Elenora Pena,
  Debtor

                               AMENDED MEMORANDUM TO DEBTOR

          On February 5, 2020, Debtor filed a Motion for Violation of Automatic Stay Against the State of
 Maryland and City of Laurel Pursuant to 11 U.S.C. §§ 362(a)(1), (a)(3), (a)(6) and (k), and Request for
 Hearing (the “Motion”). No opposition has been filed to the Motion. Nevertheless, the Court has reviewed
 the Motion and requires further information from the Debtor regarding the suspension of her license and the
 state-court trial that was scheduled for January 8, 2020. Specifically, within fourteen (14) days of the date
 of entry of this Memorandum, the Court would like the Debtor to provide a more detailed explanation
 regarding the suspension of her driver’s license and the nature of the state-court trial scheduled for January 8,
 2020, and would like the Debtor to address whether the continued suspension of her driver’s license and/or
 any trial related thereto falls under the “police and regulatory power” exception to the automatic stay set
 forth in 11 U.S.C. § 362(b)(4). Lastly, the Court would like the Debtor to address whether the exception to
 discharge contained in 11 U.S.C. § 523(a)(7) is applicable to the types of fines and/or penalties owed by the
 Debtor to the State of Maryland and/or City of Laurel.



                                              End of Memorandum
                      Case 19-22782      Doc 47   Filed 03/03/20   Page 2 of 2




cc: Debtor

   Debtor’s Counsel

   Office of the United States Trustee

    State of Maryland
    c/o Brian Frosh, Esq.
    Attorney General of Maryland
    200 St. Paul Place
    Baltimore, MD 21202

    City of Laurel
    c/o Lawrence N. Taub, Esq.
    7850 Walker Dr., Suite 310
    Greenbelt, MD 20770
